Title: From John Adams to John Adams Smith, 12 December 1812
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy December 12th 1812.

Your ideas are accurate. The conduct of the faction now styling themselves Federalists, has in 1812 been consistent with their manœuvers in 1800.1. when they voted 37 times for Burr. I never saw Mr Clinton. By all I have heard or read, I suppose him to be a man of the World like Burr. Both, I presume, have thought themselves, all their lives, in pursuit of honour. Ambition and Avarice, as a handmaid to Ambition, have been their animating motives in pursuit of honour, as I conjecture. I have not been dazzled with any splendid proofs of public virtue in either.
Let me give you a trait or two of the character of our Elections. In 1801. when half the House was voting for Burr, day after day, the character of him, in that party was, “Calatine. Unprincipled Villain; dam’d Rascal.— Is it not d——d hard to be obliged to vote, ten times a day for one whom we know to be a d——d Rascal? In 1812 Is it not dreadful? Is it not shocking, that the wisest, the most Virtuous most Religious, the richest, the most learned, ingenious and profound Statesman; the best descended gentleman in the Nation, should be compelled, by the public good, to vote for a man, whose avowed objects are ambition and Avarice, and whose professed means are corruption & bribery? An implacable Republican; a bloody-minded Democrat; an hellfire Jacobin.” Oh! my soul, come not into their secret! Oh! My —— be not taken in their snares. I mean, be not the Slave of either party.
The signal victories obtained by our Naval Commanders are Sublime things. They are Laurels that can never wither or fade. Records immortal, eternal. They can never be blotted from American history. They will make a deep impression in every quarter of the Globe. They will spread a brighter blaze of glory round the United States than the capture of Burgoyne and Cornwallis and all the atchievements of the Revolutionary war.—How can you coldly talk of “an argument in favour of the Navy-bill”? Is Logic or Rhetoric wanted for this purpose? Are not these Victories a Revelation—This fair Creature! Is Thyself! Can you bear to study Dialectics upon this subject? Is not your soul on fire? If it is not you have not a publick soul. Do you not intuitively see to the end? I wanted no argument in favour of an American Navy—Fifty-seven years ago.
This is not the most favourable period for the increase of “our naval establishment.” The most favourable period was twelve years ago, when we had a full Treasury and abundant Revenues. Not one of the Taxes ought to have been repealed, and the Navy ought to have been increasing ever since.
I highly approve of your revival of the Law Society. You will find pleasure and improvement in it. But alone, over your books, with your pen in hand, and in attending and noting the arguments of the Bench and Bar, in Court, you will find more.
Your Question concerning Imprisonment for debt, is rather a question of policy or of Commerce than of law. It is nevertheless proper and necessary for young Lawyers to investigate the principles and ends of all Laws, moral, political, Commercial, military and Literary. It would be well to enquire for the practice of Nations. The phœnicians, the Carthaginians &ca. can give us no light. We know the practice of Athens and Rome. Venice, Holland, England &ca: may afford us light. But if all these examples were unanimous, they ought not to be conclusive. Improvements may be made, perhaps on all of them.
Credit has been thought necessary; but it may be made a Question too, whether all laws against Usury are not pernicious. There is no end of questions. Who shall answer them? Shylock & Shavers or Bankrupt Merchants? Or young Traders, without capital? It may be a question whether all public credit be not an evil. Who shall answer it? The Jews? The Armies and Navies of Europe or Col. Duer and Alexander Hamilton? Or—Callender’s political progress of Britain? We may analise questions we may dive to the bottom, but after all we must be contented to drown or swim on or near the surface, with the superficial, ordinary fish.
The end of the Law-giver is the highest interest of the Community. This is best secured; indeed it is only to be attained, by security of person and property to individuals. Property by the unalterable course of nature, accumulates in the Coffers of Individuals. The interest of the whole requires that the utmost industry of all the people should be employed upon all the property in the Nation. How will you draw the gold and silver from the baggs and boxes of the Miser? The hoarder or the speculator? Or the rich heir or heiress? The Stercorary should be spread to enrich the neighbouring fields. Credit becomes necessary. Debtor and Creditor enter on the Stage. Creditors are avaricious. Debtors are too often lazy, dissipated, idle, luxurious, extravagant. How will you guard against the vices of both? How will the abolition of imprisonment for debt operate on the minds of both? Will it or will it not increase rather than diminish both Usury & fraud? How will you punish fraud? By Death? How will you detect fraud?
You see, like the unadulterated New England man, instead of answering your question, I have put many to you. I will answer you from the heart, rather than from Cognizance of Cause. I should be willing to try the experiment of abolition of imprisonment for debt.
I believe, with you “the Candidate would be useful,” but the Election is not yet known here. Who was the rival candidate. Pray tell me, is Col Burr in any large or considerable business? My compliments to him. When you take an Office let me know where. My compliments to Mr McCormick; I presume his friendship for the Clinton family and System continue.
J. A.